                           UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF WISCONSIN


ROUMANN CONSULTING INC. and
RONALD ROUSSE,

                           Plaintiffs,

         v.                                                     Case No. 2:18-cv-01551-LA

SYMBIONT CONSTRUCTION, INC.,
SYMBIONT HOLDING COMPANY, INC.,
SYMBIONT SCIENCE, ENGINEERING AND
CONSTRUCTION, INC.,
THOMAS C. BACHMAN,
SONYA K. SIMON, ESQ.,
EDWARD T. MANNING, JR., and
TIMOTHY P. NELSON,

                           Defendants.


    DEFENDANTS’ CIVIL L.R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION TO
     QUASH SUBPOENAS TO SVA CERTIFIED PUBLIC ACCOUNTANTS, S.C.


         Pursuant to Rule 45(d) of the Federal Rules of Civil Procedure, Civil L.R. 7(h), and the

Court’s Scheduling Order (Dkt. 24), Defendants, by their counsel, Godfrey & Kahn, S.C., move

this Court to Quash1 the third-party document subpoena Plaintiff issued to SVA Certified Public

Accountants, S.C. (“SVA”) (the “Subpoena”). SVA is Defendants’ outside accounting firm that

provided accounting services during the ten-year time period for which the Subpoena requests

records. The voluminous records sought are not within the scope of discovery, and Plaintiff has

refused to articulate how these documents possibly relate to the claims remaining in this case.

For the reasons described below, Defendants respectfully request the Court quash the Subpoena.




1
  While a motion to quash is often brought by the subpoena target, a party has standing to challenge a nonparty
subpoena where the party has “a personal right or privilege with respect to the [subpoena’s] subject matter.” Spuhler
v. STTE Collection Servs., Inc., Case No. 16-CV-1149, 2017WL 11579701, at *1 (E.D. Wis. Apr. 14, 2017) (finding
party standing to quash subpoena seeking financial information).




              Case 2:18-cv-01551-LA Filed 03/29/21 Page 1 of 5 Document 37
       The context of this motion is important. The litigation between these parties dates back to

2017, when Plaintiff filed a multicount complaint against defendant Symbiont Construction, Inc

(formerly known as T.V. John). While that case was still pending, the Plaintiff initiated this case,

asserting the same causes of action and theories of liability alleged in the original action, save for

one—the alleged misuse of confidential information. The Court dismissed all claims and parties

except for that relating to the alleged misuse of confidential information [Dkt. 14].

       In this newer case, Plaintiff has issued multiple sets of discovery, to which Defendants

have responded by producing hundreds of thousands of documents. (Declaration of Andrew S.

Oettinger (“Oettinger Decl.”) ¶ 2.) Nonetheless, on March 15, 2021, Defendants received notice

that Plaintiff issued the Subpoena, which seeks Symbiont Construction Inc.’s internal and

external financial statements going back to 2010, as well as notes to those financial statements.

Plaintiff further requested supporting documentation to these ten-years’ worth of statements such

as reports, balance sheets, income statements, statements of equity changes, statements of cash

flow changes, notes to financial statements, information about contract and job schedules,

indirect construction costs, and other general expenses. (Id. at ¶ 3, Exh. 1.)

       The Subpoena is overbroad and beyond the scope of discovery on its face, but the

deficiencies are enhanced when put into context. Plaintiff previously sought this information

from the Defendants directly, in its Third Set of Requests for Production of Documents,

specifically requesting work papers from SVA, T.V. John’s value, and the sale of assets or

changes in equity. (Id. at ¶ 5, Exh. 2 at Reqs/Resp. 3, 4, 5, 6, and 8.) Defendants objected to these

requests and refused to produce responsive documents on the basis that the requests were outside

the scope of permissible discovery as irrelevant, overly broad, unduly burdensome, and

disproportionate to the needs of the case because such documents had no bearing on Plaintiff’s

claim of allegedly impermissible use of alleged confidential information or Defendants’ defenses


                                         2
           Case 2:18-cv-01551-LA Filed 03/29/21 Page 2 of 5 Document 37
to the action. (Id.) Defendants further objected to the extent the requests sought documents

protected by the attorney-client privilege or other privilege or protection. Plaintiff did not resist

the objection, but rather sought the information by noticing them as a topic for a corporate

representative deposition, to which Defendants also objected—in detail. (Id. at ¶ 6, Exhs. 3-5.)

        After Defendants served these objections, the parties’ counsel discussed the requests and

objections, at which time counsel represented that it was seeking this information to use in

Plaintiff’s forthcoming damages expert report, which was to focus on the valuation of T.V. John.

(Id.. at ¶ 7.) Defendants’ counsel further reiterated that these requests were improper because

they were irrelevant because T.V. John’s value could not in any way be a measure of damages

for alleged misuse of alleged confidential information. Further, Defendants’ counsel alerted

Plaintiff’s counsel that Plaintiff’s initial disclosures did not account for this measure or theory of

damages and requested that to the extent Plaintiff really was claiming this as a theory of

damages, that Plaintiff was required to state so in its initial disclosures. (Id. at ¶ 7, Exh. 6.)

Despite these discussions, Plaintiff has not explained why this information is discoverable and

has failed to amend or update its initial disclosures. (Id. at ¶ 8.) Nevertheless, rather than provide

explanation or move to compel the documents from Defendants, Plaintiff issued the Subpoena.

        The Subpoena is improper and should be quashed because it subjects SVA to an undue

burden and seeks irrelevant information. Defendants did not object to Plaintiff’s requests on the

basis the documents were outside of their possession, custody, or control. They objected that the

documents were outside the scope of permissible discovery as irrelevant, overly broad, unduly

burdensome, and disproportionate to the needs of the case. Further, after conferring on the

requests, Defendants’ counsel further explained the basis for Defendants’ objections, but

Plaintiff did nothing to amend its initial disclosures or otherwise make relevant this theory of




                                         3
           Case 2:18-cv-01551-LA Filed 03/29/21 Page 3 of 5 Document 37
damages, notwithstanding its required disclosure under Rule 26(a)(1).2 This case has been

pending for over two years, and Defendants are entitled to know Plaintiff’s damages theory,

especially before third-parties are subjected to burdensome requests.

         If Plaintiff still believed it was entitled to these documents, it could have moved the Court

to compel their production. Indeed, this would be the type of “reasonable step[]” contemplated

by Rule 45(d)(1) to avoid imposing an undue burden on a subpoena recipient. By instead

requesting documents from Symbiont’s accountant, Plaintiff is subjecting SVA to an undue

burden to review its files for information that is in the possession, custody, and control of a party

to this action and that is irrelevant to this action. Thus, the Subpoena is “required” to be quashed

under Rule 45(d)(3)(A)(iv),3 and Defendants respectfully request the Court Quash the Subpoena.4




2
 See e.g. Benson v. M2 Prop. Grp. LLC, Case No. 18-C-860, 2019 WL 2359395, at *2 (E.D. Wis. June 4, 2019)
(Rule 26(a) requires disclosure of damages categories even if Plaintiff lacks information for exact calculation).
3
 Indeed, a subpoena seeking irrelevant information constitutes an undue burden on its target. See e.g. Fidelity and
Deposit Co. of Md. v. Edward E. Gillen Co., No. 13-C-1291, 2015 WL 403817, at *1 (E.D. Wis. Jan. 28, 2015)
(Adelman) (quashing subpoena seeking irrelevant information as subjecting target to an undue burden).
4
  The Subpoena should also be quashed under Rule 45(d)(3)(B)(i) as the information Plaintiff seeks is undoubtedly
confidential commercial information. See e.g. Metavante Corp. v. Emigrant Sav. Bank, No. 05-CV-1221, 2008 WL
4722336, at *10 (E.D. Wis. Oct. 24, 2008) (sealing exhibits that contained “nonpublic financial and business
information, including pricing, business plans and strategies”).




                                          4
            Case 2:18-cv-01551-LA Filed 03/29/21 Page 4 of 5 Document 37
         Dated this 29th day of March, 2021.


                                               By: /s/Andrew S. Oettinger
                                                    Andrew S. Oettinger
                                                    State Bar No. 1053057
                                                    Christie B. Carrino
                                                    State Bar No. 1097885
                                                    Godfrey & Kahn, S.C.
                                                    833 East Michigan Street, Suite 1800
                                                    Milwaukee, WI 53202-5615
                                                    Phone: 414-273-3500
                                                    Fax: 414-273-5198
                                                    Email: aoettinger@gklaw.com
                                                             ccarrino@gklaw.com

                                               Attorneys for Defendants

25075209.4




                                           5
             Case 2:18-cv-01551-LA Filed 03/29/21 Page 5 of 5 Document 37
